In an action, inter alia, for the partition and sale of real property, the defendant Noemi Iris Hagan appeals, as limited by her brief, from stated portions of an interlocutory judgment of the Supreme Court, Suffolk County (Loughlin, J.), dated June 14, 2004, which, inter alia, confirmed the report of a referee dated March 24, 2003.
Ordered that the interlocutory judgment is affirmed insofar as appealed from, with costs.
“The report of a Referee should be confirmed whenever the findings are substantially supported by the record, and the Referee has clearly defined the issues and resolved matters of credibility” (Stone v Stone, 229 AD2d 388, 388 [1996]; see Pittoni v Boland, 278 AD2d 396 [2000]; Slater v Links at N. Hills, 262 AD2d 299 [1999]; Tai Wing Hong Importers v King Realty Corp., 208 AD2d 710, 711 [1994]). Here, the referee’s determination that the balance of the plaintiffs $26,000 loan to the defendant had been reduced to approximately $13,000 was substantially supported by the record. In addition, the record also supported the referee’s determination that the proceeds from the sale of the premises should be divided equally between the parties, after satisfaction of the mortgage lien and repayment of the personal loan, as well as other mandated expenses. Moreover, the Supreme Court properly accepted the referee’s report despite its late filing (see Matter of Lipsky v Koplen, 282 AD2d 462 [2001]; John Hancock Mut. Life Ins. Co. v 491-499 Seventh Ave. Assoc., 169 Misc 2d 493 [1996]; see also CPLR 4320).
The appellant’s remaining contentions are without merit. Goldstein, J.P., Mastro, Spolzino and Lunn, JJ., concur.